           Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
    JAMES BRUNETTE; STUART                            :
    BULLARD; SENAD DEDOVIC; WILLY                     :
    GARCIA DOMINGUEZ; SCOTT DYER;                     :
    LEONARDO GONZELEZ; BENJAMIN                       :   CIVIL ACTION
    HARDING; KEVIN HOWES; WILLIAM                     :
    HOWES; ROBERT MOORE; EDWARD                       :   NO. ______________________
    NEE; JAY PRYOR; JUAN ROLDAN;                      :
    ALAN SANTOS; GLENN TAYLOR;                        :   JURY TRIAL DEMANDED
    LAWRENCE TAYLOR; AARON TRIAL;                     :
    and JEFFREY WOSENCROFT,                           :
                            Plaintiffs,               :
                  v.                                  :
                                                      :
    BIMBO BAKERIES USA, INC. and BIMBO                :
    FOODS BAKERIES DISTRIBUTION, LLC,                 :
                                                      :
                                    Defendants.       :
                                                      :

                                           COMPLAINT

         Plaintiffs were recently dismissed from a Fair Labor Standards Act (“FLSA”) collective

action styled Camp v. Bimbo Bakeries USA, Inc., 1:18-cv-00378, after the New Hampshire

District Court determined that Bristol-Myers Squibb Co. v. Superior Court of California, __ U.S.

__, 137 S. Ct. 1773, 198 L. Ed. 395 (2017), prevented it from exercising personal jurisdiction

over Defendants with respect to the FLSA claims of individuals who did not work in New

Hampshire. See Camp, 2020 U.S. Dist. LEXIS 60997 (D.N.H. Apr. 7, 2020). 1 In the wake of

this ruling, Plaintiffs bring their FLSA claims to this judicial district (wherein Defendants are

headquartered) and allege the following:




1
  The “Opt-In Consent Forms” that each Plaintiff filed with the Camp Court are attached as
Exhibit A.


                                                  1
            Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 2 of 24




                                           PARTIES

       1.      Plaintiffs worked for Defendants (as defined in paragraph 4) as “distributors”

assigned to “depots” located outside of New Hampshire. Specifically:

               a. James Brunette resides in Manchester, NH and was assigned to a depot in

                  MA;

               b. Stuart Bullard resides in Bangor, ME and was assigned to a depot in ME;

               c. Senad Dedovic resides in Woodbury, CT and was assigned to depots in CT;

               d. Willy Garcia Dominguez resides in Johnston, RI and was assigned to a depot

                  in MA;

               e. Scott Dyer resides in Braintree, MA and was assigned to a depot in MA;

               f. Leonardo Gonzelez resides in Lawrence, MA and was assigned to a depot in

                  MA;

               g. Benjamin Harding resides in Sounderstown, RI and is assigned to a depot in

                  MA;

               h. Kevin Howes resides in Gorham, ME and was assigned to a depot in ME;

               i. William Howes resides in Buxton, ME and is assigned to a depot in ME;

               j. Robert Moore resides in Springfield, MA and was assigned to a depot in MA;

               k. Edward Nee resides in Charleston, ME and is assigned to a depot in ME;

               l. Jay Pryor resides in Bristol, CT and was assigned to a depot in CT;

               m. Juan Roldan resides in Brockton, MA and was assigned to a depot in MA;

               n. Alan Santos resides in Middleboro, MA and is assigned to a depot in MA;

               o. Glenn Taylor resides in Whitefield, ME and is assigned to a depot in ME;

               p. Lawrence Taylor resides in Cranston, RI and was assigned to a depot in MA;

               q. Aaron Trial resides in Smithfield, ME and is assigned to a depot in ME;


                                                2
            Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 3 of 24




               r. Jeffrey Wosencroft resides in Wakefield, RI and is assigned to a depot in MA.

       2.      Bimbo Bakeries USA, Inc. is a corporate entity headquartered in Horsham, PA.

       3.      Bimbo Foods Bakeries, LLC is corporate entity headquartered in Horsham, PA.

       4.      We refer to Bimbo Bakeries USA, Inc. and Bimbo Foods Bakeries, LLC

collectively as “Defendants.”

       5.      Defendants employ individuals engaged in commerce or in the production of

goods for commerce and/or handling, selling, or otherwise working on goods or materials that

have been moved in or produced in commerce by any person.

                                JURISDICTION AND VENUE

       6.      Subject matter jurisdiction is proper under 29 U.S.C. § 216(b) and 28 U.S.C.

§§ 1331.

       7.      Venue is proper under 28 U.S.C. § 1391.

                                              FACTS

       8.      Defendants “are in the business of manufacturing, selling, and delivering baked

goods under brand names that include Sara Lee and Nature’s Harvest.” Camp, 2020 U.S. Dist.

LEXIS 60997, at *3.

       9.      Plaintiffs “are ‘distributors’ who deliver Bimbo Bakeries products to stock

shelves in various stores.” Camp, 2020 U.S. Dist. LEXIS 60997, at *3.

       10.     The distributor job does not require any special skills and can be quickly and

easily learned through on-the-job training.

       11.     The services performed by Plaintiffs and other distributors are integral to

Defendants’ business. Indeed, Bimbo USA’s website asserts that the company “operates more

than 60 bakeries, employs more than 20,000 associates and distributes products through 11,000

sales routes throughout the United States.” See https://bimbobakeriesusa.com/about-us#fact-


                                                 3
           Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 4 of 24




sheet (emphasis supplied)

       12.     Plaintiffs, like other distributors, generally worked for Defendants on a long-term

basis. Specifically, Plaintiffs’ average tenure exceeds 5 years.

       13.     Defendants exert substantial control over the most basic aspects of Plaintiffs’ work.

For example, Defendants: unilaterally determine food item prices; unilaterally negotiate with

customers concerning product prices, promotional programs, and other merchandising issues;

require Plaintiffs to stock store shelves pursuant to detailed “planograms” and other directives;

unilaterally adjust food item orders; dictate the circumstances under which food items must be

removed from customers as “stale;” require Plaintiffs to deliver food products to unprofitable

accounts; require Plaintiffs to participate in marketing programs determined solely by Defendants;

require Plaintiffs to utilize inventory control and record-keeping systems developed exclusively by

Defendants; and generally prohibit Plaintiffs from delivering competitors’ food products.

       14.     Plaintiffs regularly work over 40 hours per week and, in fact, it is not unusual for

some Plaintiffs to work over 60 hours during busy weeks.

       15.      Defendants to not pay Plaintiffs any overtime premium compensation for hours

worked over 40 per week.

                                              COUNT I

       16.     The FLSA requires that employees receive overtime premium compensation

calculated at 150% of their regular pay rate for all hours worked over 40 per week. See 29

U.S.C. § 207(a)(1).

       17.     Defendants are employers required to comply with the FLSA’s overtime pay

mandate, and Plaintiffs are employees entitled to the mandate’s protections.

       18.     Defendants violated the FLSA by failing to pay Plaintiffs overtime premium

compensation for hours worked over 40 per week.


                                                   4
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 5 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 6 of 24




               Exhibit A
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 7 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 8 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 9 of 24
           Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 10 of 24




                                    OPT-IN CONSENT FORM

                   United States District Court for the District of New Hampshire
                         Camp et al., v. Bimbo Bakeries USA, Inc., et al.
                                     CASE NO. 18-CV-00378

Complete and return by mail, fax, or email to:

                                Lichten & Liss-Riordan, P.C.
                                729 Boylston St., Suite 2000
                                Boston, MA 02116
                                Tel: (617) 994-5800
                                Fax: (617) 994-5801
                                kmccarty@llrlaw.com (Kelsey McCarty, paralegal)
            Scott G. Dyer

Name:


       Braintree                                          MA                02184
City                                             State                Zip




                          CONSENT TO JOIN COLLECTIVE ACTION
                   Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)

 1. I consent and agree to pursue my federal wage claims arising out of the work I
performed for Bimbo Bakeries.
                                             Middleboro, ma
  2. I worked for Bimbo Foods at ____________________________ (locations)
from _________________________(date)
        sept. 2012                            Present
                                        to ________________________ (date).

  3. During that time, I worked more than forty hours per week and did not receive
proper overtime pay, calculated as one-and-one-half times my regular rate.

 4. I understand that I will be joining a lawsuit to bring a claim under the Fair Labor
Standards Act, 29 U.S.C. § 201, et seq. I hereby consent, agree, and “opt in” to
become a plaintiff herein and to be bound by any judgment by the court or any
settlement of this action. I hereby designate Lichten & Liss-Riordan, P.C. and Coughlin
Law Group, P.C. to represent me for all purposes in this action.



                                                               08/20/2019
Signature: _________________________                   Date: ________________________

                                                  3
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 11 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 12 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 13 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 14 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 15 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 16 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 17 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 18 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 19 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 20 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 21 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 22 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 23 of 24
Case 2:20-cv-02259-HB Document 1 Filed 05/12/20 Page 24 of 24
